Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CAROLYN JIMENEZ, Case No.:
Plaintiffs,

Vs.

BAPTIST HEALTH SOUTH FLORIDA, INC.

A Florida Corporation,

Defendant.
/

VERIFIED COMPLAINT

Plaintiff, CAROLYN JIMENEZ (hereinafter referred to as “Plaintiff’)

sues defendant, BAPTIST HEALTH SOUTH FLORIDA, INC.
A Florida Corporation., a Florida corporation (hereinafter referred to as “Defendant”),
and alleges as follows:

Introduction

1, This is a racial and national origin discrimination action by Plaintiff
a Hispanic, whom, One, Plaintiff worked for Defendant
and during her employment she was subjected to disparate treatment due to her
race and national origin until her constructive termination, which was a result of the
toxic environment. Two, Plaintiff worked for Defendant
and during her employment she was subjected to hostile work environment and
treatment due to her race and national origin until her constructive termination, which

was a result of the toxic environment.
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 13

Ds Plaintiff sue pursuant to the Florida Civil Rights Act, Chapter
760, Fla. Stat. (““FRCA”), and section 725.07, Florida Statutes, the Plaintiff also sues
under 42 U.S.C. 1981 for violations of the Plaintiffs equal rights, and under Title VI of
the Civil Rights Act of 1964 and 1991, as amended, 42 U.S.C. Section
2000e et seg. (“Title VII’). Plaintiff seeks
damages and her costs, including punitive damages and reasonable attorney’s fees and
litigation expenses.

Jurisdiction and Venue

3. This Court’s jurisdiction is invoked pursuant to 28 U.S.C. Sections 451,
1331, 1337 and 1343. This action arises under 42 U.S.C. Sections 2000e et seq. and 42
U.S.C. Sections 1981 and 1981a. This Court has supplemental jurisdiction over Plaintiff
state law claims pursuant to 28 U.S.C. Section 1367.

4. Venue is proper in Southern District of Florida because Defendant
conducts its business in Broward County, Florida, and because the cause of action arose
there.

Sk Venue is proper under is 42 USC 1981 in state court based upon
concurrent jurisdiction of statute.

The Parties

6. Plaintiff is Hispanic, who, at all times and
material, was employed by Defendant.

7. Defendant is, and at all times material a Florida corporation doing
business in Broward County, Florida. At all times material, Defendant employed 15 or

more persons and is and was an “employer” defined statutes that suit is brought under in

 
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 13

this matter.

Conditions Precedent

8. Plaintiff has exhausted her administrative remedies.
Plaintiff filed a charge of discrimination . Thereafter, by letter

the EEOC issued Plaintiff a notice of right to sue.
Plaintiff initiated this action within ninety (90) days of receipt of the EEOC’s Notice

of Right to Sue. All conditions precedent to institution of this action by Plaintiff has
been fulfilled.

9. All other conditions precedent to this action have been satisfied and/or
waived.

General Allegations

10. Plaintiff was employed as a registered nurse for the Defendant from
January 15, 2018 until her constructive termination on January 13, 2020.
HOSTILE WORK ENVIRONMENT ALLEGATIONS

11. Since the inception of her employment, Plaintiff was being harassed by the
Charge Nurse, Angela Stewart.

12. Ms. Stewart would closely monitor Plaintiff throughout the unit and would
hide from view in order to listen to Plaintiff's conversations with patients or colleagues.

13. Plaintiff would often hear Ms. Stewart questioning patients on the care
that Plaintiff provided, to harass only.

14. Ms. Stewart would often speak to Plaintiff condescendingly and shame me
on Plaintiff nursing judgement in front of patients and coworkers.

15. Ms. Evadney Blake, charge nurse would state “Carolyn, go speak to this
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 13

confused patient, she might listen to you since you’re the closest thing to white that we
have.”- “Carolyn, why didn’t you tell me that your people celebrate Christmas on the
24")” | These comments were said to continue to harass the Plaintiff.

16. After Plaintiff was asking why she continued to be assigned to same
demanding patient, Plaintiff was told, “Cherino felt you’re the best fit for the patient
since you know not to complain or make faces.”

17. Sometime in March 2019, Ms. Stewart waited until Plaintiff left work to
do an incident report, call the doctor, and family member on a patient Plaintiff cared for
without notifying her.

18. Atthe end of shifts, Ms. Stewart would continue to hover around
Plaintiff while Plaintiff documenting or giving report until she saw that Plaintiff clocked

out.
19. For months, during change of shift, Janice Murray, the administrative

Assistant, would point to her watch and yell, “Carolyn, it’s time to go!”
DISPARATE TREATMENT

20. Plaintiff was consistently scrutinized around the unit by Ms. Stewart, the
charge nurse.

21. Plaintiff was not given same opportunity as other nationality or race to
work overtime.

22. Plaintiff was never given the same opportunity to float to other units and
gain new skills.

23. Plaintiff professional goals such as continuing my education became

extremely stressful because management would not honor Plaintiff schedule requests.
24. That the Plaintiff was treated differently than other co-workers in her
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 13

Department.
RETALIATION

25. Plaintiff on Nov 2019, after reporting to Ms. Thomas that Plaintiff felt
targeted by Ms. Stewart, Ms. Stewart did not change Plaintiff behavior and during one
incident, she escalated matters in hopes to get Plaintiff written up.

26. Ms. Stewart was always quick to escalate matters to the supervisor prior to
gathering all the facts.

27. Plaintiff was written up for having three call out without basis,

28. After reporting to Ms. Thomas that the PCA Lacy Hutchins was noted to
be insubordinate to people other than her race, Lacy Hutchins became even more
insubordinate and would do so in front of Ms. Thomas or anyone in charge.

29. After reporting the insubordination to Ms. Thomas, Plaintiff work and
school schedule became an even bigger challenge to balance and Ms. Stewart continued
to target me.

30. The Plaintiff resigned due to the suffering of emotional distress and
treatment.

31. Plaintiff was subjected to a hostile work environment from management
while employed by Defendant.

32. Plaintiff was subjected to a hostile work environment due her
national origin of being Hispanic, and comments were made by management regarding
her national origin. These comments created a hostile work environment, which Plaintiff
suffered emotional distress as a result of these comments, and used in such a way to

create an atmosphere of a hostile work environment that affected Plaintiff's employment
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 13

status, and interfering with her performance at work.

33. As aresult of the complaints made to management and human resource
department management, the Plaintiff was then systematically retaliated against through
a series of continued hostile work environment comments regarding Plaintiffs national
origin) , and construction termination of Plaintiffs
employment.

34. Defendant, through the actions more specifically alleged above, affected
Plaintiff, in a “term, condition or privilege” of her
employment.

35. The Plaintiff is responsible for attorney fees and costs.

Count I
Violation of the FCRA
[DISPARATE TREATMENT]
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 13

36. Plaintiff realleges and adopts the allegations of paragraph
1 through 35.

37. The acts of Defendant and its agents, as more particularly alleged above,
violated Plaintiff rights against national origin and race under the Florida
Civil Rights Act.

38. The national origin discrimination and adverse employment actions to
which Plaintiff was subjected to were based upon her being Hispanic.

39. The conduct of Defendant and its agents, proximately, directly, and
foreseeably injured Plaintiff, including but not limited to creating a hostile work
environment as described above ; future pecuniary losses;
past and future emotional pain, suffering, inconvenience, mental
anguish, loss of enjoyment of life, and other non-pecuniary losses.

40. The conduct of Defendant and its agents was so willful and wanton, and in
such reckless disregard of the statutory rights of Plaintiff , as to entitle her to an
award of exemplary damages to punish Defendant, and to deter it, and others from such
conduct in the future.

41. Plaintiff is entitled to recover reasonable attorney’s fees and

litigation expenses pursuant to section 760.11(05), Florida Statutes.

WHEREFORE, Plaintiff prays that this Court will:
One, enjoin Defendant , and its agents, from continuing to violate

Plaintiff's rights under the FCRA;

TWO, enjoin Defendant to make Plaintiff whole through, inter alia,

back pay and front pay;
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 13

THREE grant Plaintiff judgment for damages, including punitive
damages, against Defendant;

FOUR, award Plaintiff his reasonable attorney’s fees and litigation
expenses against Defendant; and

FIVE provide Plaintiff any other relief that is appropriate.

Count II/Violation of the Section 725.07, Fla. Stat.

42. Plaintiff realleges and adopts the allegations of paragraph
1 through 35.

43. The acts of Defendant and its agents, as more particularly alleged above,
Violated. Plaintiff rights against racial and national origin discrimination under section
725.07, Florida Statutes, with respect to the services he performed for Defendant.

44. The racial and national origin discrimination to which Plaintiff was
subjected to was based upon his being Hispanic.

45. The conduct of Defendant and its agents, proximately, directly, and
foreseeably injured Plaintiff, including but not limited to creating a hostile
work environment as described above resulting in her termination and lost wages and
benefits; future pecuniary losses; past and future emotional pain, suffering,
inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

46. The conduct of Defendant and its agents, proximately, directly, and
foreseeably injured Plaintiff, including but not limited to creating a hostile work
environment as described above future pecuniary losses;

past and future emotional pain, suffering, inconvenience, mental
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 13

anguish, loss of enjoyment of life, and other non-pecuniary losses.
47. Plaintiff is entitled to recover reasonable attorney’s fees and

litigation expenses pursuant to section 725.07(2), Florida Statutes.

WHEREFORE, Plaintiff prays that this Court will:

WHEREFORE, Plaintiff prays that this Court will:

One, enjoin Defendant , and its agents, from continuing to violate
Plaintiff's rights under the FCRA;

TWO, enjoin Defendant to make Plaintiff whole through, inter alia,
back pay and front pay;

THREE, grant Plaintiff judgment for damages, including punitive
damages, against Defendant;

FOUR, award Plaintiff his reasonable attorney’s fees and
Litigation expenses against Defendant; and

FIVE provide Plaintiff any other relief that is appropriate.

Six, provide Plaintiff any other relief that is appropriate.

Count II/Violation of the Section 42 U.S.C. 1981

48. Plaintiff realleges and adopts the allegations of paragraph
1 through 35.
49. Plaintiff is a member of a protected class because of her race

being Hispanic.
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 10 of 13

49. Defendant was in violation of 42 U.S.C. Section 1981 by disparate
treatment and hostile work environment of Plaintiff based upon her race as Hispanic

person of color.

50. The effect of the actions complained of as aforementioned has been
to deprive the Plaintiff of equal employment opportunities, and otherwise to adversely
affect her status as employee because of her race, Hispanic.

51. The unlawful employment practices complained of were intentional.

52. The unlawful employment practices against the Plaintiff was done with
malice or reckless indifference to the Plaintiff's federally protected rights.

53. Asa direct and proximate result of Defendant’s unlawful employment
practices, the Plaintiff was emotionally harmed, suffered, and will continue to suffer, a
loss of wages and other employment benefits, a loss of earning capacity, damages to her
professional reputation, a loss of dignity, a loss of the enjoyment of life, embarrassment,
humiliation, and other forms of mental anguish and distress.

Wherefore, Plaintiff requests this Court issue an order against Defendant
awarding the Plaintiff compensatory damages, lost back pay, reinstatement and/or front
pay, punitive damages, attorney’s fees and costs, together with such other relief as this

Court deems just and proper. .

COUNT IV
DEFENDANT HAS VIOLATED TITLE VII(Disparate Treatment)
54. Plaintiff adopts and realleges paragraphs 1-35 above as if incorporated
herein.

55. Plaintiff is a member of a protected class because of her

National Origin and Race.

56. The Defendant is an employer that employs over 100 people, and is

subject to 42 U.S.C. Section 2000¢e et seq.
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 11 of 13

57. That the Plaintiff throughout her tenure with Defendant suffered disparate
treatment in the terms and conditions of her employment as described in Paragraphs
1-35 above.

58. The Plaintiff was not provided the same terms, conditions and
privileges as her comparators.

59. The Defendant has intentionally discriminated against Plaintiff because
of her national Origin and race in violation of Title VU, 42 U.S.C. Section 2000e et seq.
by disparate treatment of Plaintiff based upon her national origin and race.

60. The unlawful employment practices complained of were intentional.

61. The unlawful employment practices against the Plaintiff were done with

malice or reckless indifference to the Plaintiff’s federally protected rights.

62. Asa direct and proximate result of Defendant’s unlawful employment
practices, the Plaintiff was emotionally harmed, suffered, and will continue to suffer, a
loss of wages and other employment benefits, a loss of earning capacity, damages to her
professional reputation, a loss of dignity, a loss of the enjoyment of life, embarrassment,
humiliation, and other forms of mental anguish and distress. Wherefore, Plaintiff
requests this Court issue an order against Defendant awarding the Plaintiff compensatory
damages, lost back pay, front pay, attorney’s fees and costs, together with such other

relief as this Court deems just and proper.

COUNT V
DEFENDANT HAS VIOLATED TITLE VII (Hostile Environment)
63. Plaintiff adopts and realleges paragraphs 1-35 above as if incorporated
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 12 of 13

herein.
64. Plaintiff is a member of a protected class because of her
National Origin and Race.
65. The Defendant is an employer that employs over 100 people, and is

subject to 42 U.S.C. Section 2000e et seq.
66. That the Plaintiff throughout her tenure with Defendant suffered hostile

work environment in the terms and conditions of her employment as described in
Paragraphs 1-35 above.

67. The Plaintiff was not provided the same terms, conditions and
privileges as her comparators.

68. The Defendant has intentionally discriminated against Plaintiff because
of her National Origin in violation of Title VIL, 42 U.S.C. Section 2000e et seq. by
disparate treatment of Plaintiff based upon her national origin and race.

69. The unlawful employment practices complained of were intentional.

70. The unlawful employment practices against the Plaintiff were done with

malice or reckless indifference to the Plaintiffs federally protected rights.

71. Asa direct and proximate result of Defendant’s unlawful employment
practices, the Plaintiff was emotionally harmed, suffered, and will continue to suffer, a
loss of wages and other employment benefits, a loss of earning capacity, damages to her
professional reputation, a loss of dignity, a loss of the enjoyment of life, embarrassment,
humiliation, and other forms of mental anguish and distress. Wherefore, Plaintiff

requests this Court issue an order against Defendant awarding the Plaintiff compensatory

 
Case 0:20-cv-61348-RAR Document 1 Entered on FLSD Docket 07/07/2020 Page 13 of 13

damages, lost back pay, front pay, attorney’s fees and costs, together with such other

relief as this Court deems just and proper

VERIFICATION CLAUSE

I hereby under perjury sign that the above is TRUE AND CORRECT

 

X SIGNED AND PRINTED
DATED 7/3/20

DEMAND FOR TRIAL BY JURY

Pursuant to Fed. R. Civ. P. 38(b), and FCRA, the Plaintiff hereby demands a trial by jury
on all issues triable of rights by a jury.

Respectfully submitted,

DISCRIMINATION LAW

CENTER, P.A.

433 PLAZA REAL, Suite 275
Boca Raton, Florida 33432
(561) 271-1769 tel.
By:
/s/ Jay F. Romano Jay F. Romano
Trial Attorney
Florida Bar No.: 0934097
